             Case 1:18-cv-02803-JEB Document 15 Filed 12/02/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


EAST MEDITERRANEAN GAS S.A.E.,
                Petitioner,
                                                    Civil Action No. 1:18-cv-02803-JEB
                v.

EGYPTIAN GENERAL PETROLEUM
CORPORATION, and EGYPTIAN
NATURAL GAS HOLDING COMPANY,
                Respondents.




                                    JOINT STATUS REPORT

        Petitioner East Mediterranean Gas S.A.E. (“Petitioner” or “EMG”) and Respondents

Egyptian General Petroleum Corporation and Egyptian Natural Gas Holding Company (together,

“Respondents” and with Petitioner, the “Parties”), through their undersigned attorneys, hereby

state the following as their joint status report:

        1.      In September 2018, the Parties reached an agreement in principle to resolve their

disputes, including the above-captioned proceeding (the “Settlement Agreement”), such that if

the Settlement Agreement is fully implemented it may obviate the need for the above-captioned

action (“Action”). The Settlement Agreement contains various conditions precedent that the

Parties needed to satisfy before consummating certain transactions.

        2.      As explained in the Parties’ previous joint status reports of July 15, 2019 (ECF

No. 11) and September 16, 2019 (ECF No. 13), the conditions precedent included (1) technical

inspections of the EMG undersea pipeline connecting Israel and Egypt; (2) completion of

continuous gas flow tests for the Egyptian transmission system; and (3) effectuating certain
            Case 1:18-cv-02803-JEB Document 15 Filed 12/02/19 Page 2 of 3



required corporate formalities. The Parties have completed some of these conditions precedent

and, accordingly, consummated the transactions contemplated by the Settlement Agreement.

       3.      Having consummated some of these transactions, over the next two months the

Parties anticipate taking the steps needed to fully implement the Settlement Agreement. If those

steps are implemented in full, it is anticipated that the present Action will be dismissed.

Accordingly, the Parties propose providing this Court with a further status update on or before

January 17, 2020. In the meantime, in light of the ongoing efforts of the Parties to resolve this

Action and in the interests of judicial efficiency and party economy, the Parties respectfully

request that the Action remain stayed pursuant to the Court’s order of September 16, 2019, as a

consensual resolution of this Action would obviate the need for the parties to litigate, and the

Court to decide, this Action.



Dated: December 2, 2019
                                      FRESHFIELDS BRUCKHAUS DERINGER US LLP
                                      By:      /s/ Linda H. Martin                    .
                                               Linda H. Martin (D.C. Bar No. NY0210)
                                               Elliot Friedman (D.C. Bar. No. NY0106)
                                               David Y. Livshiz (D.C. Bar No. NY0269)

                                               601 Lexington Avenue 31st Floor
                                               New York, New York 10022
                                               Telephone: +1 (212) 277 4000
                                               linda.martin@freshfields.com
                                               elliot.friedman@freshfields.com
                                               david.livshiz@freshfields.com
                                               Attorneys for Petitioner
                                               East Mediterranean Gas S.A.E.
Case 1:18-cv-02803-JEB Document 15 Filed 12/02/19 Page 3 of 3



                      SHEARMAN & STERLING LLP
                      By:    /s/ Christopher Ryan                   .
                             Christopher Ryan (D.C. Bar No. 476661)
                             Anna Stockamore (D.C. Bar No. 1044005)

                             401 9th Street, N.W., Suite 800
                             Washington, D.C. 20004-2128
                             Telephone: (202) 508-8000
                             cryan@shearman.com
                             astockamore@shearman.com
                             Attorneys for Respondents
                             Egyptian General Petroleum Corporation and
                             Egyptian Natural Gas Holding Company
